Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “enricher service module, task assigner module, routing 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feast (US 2019/0158671, hereinafter Feast) in view of Wolf (US 2017/0346948, hereinafter Wolf).

Regarding claim 1, Feast discloses 
A computer-implemented process (Fig. 1), comprising:
receiving a request from an end user device via one of a plurality of communication channels (paragraph [0030]: While customer support has traditionally been provided widely via telephone calls, there is a growing demand for servicing customer or user requests using all types of available media, including telephone calls, instant messages of various sorts (text messages, short message service (SMS) messages, `chat` messages), audio/visual communication media, web interface communication media, social media communications, exchanging of avatars and emoticons, and electronic mail (email)); and
routing the received request to an agent best equipped to handle the received request, wherein the routing of the received request comprises determining the best equipped agents (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request) based on one or more business goals (paragraph [0041]: business rules routing may include routing communications from premium customers to a live agent with a highest level of skill), one or more agent attributes (paragraph [0041]: skills-based routing may include routing the communication to a live agent with a highest skill level), and one or more communication channel attributes (paragraph [0039]: requestor (e.g., a customer, prospective customer, member etc.) 180 may send a communication request to the contact center over a network through a channel (e.g., voice, fax, SMS, web etc.) 190; paragraph [0041]: Techniques used to route calls may be associated with different types of protocols that may be called direct routing).
Feast does not teach routing the received request to an agent best equipped to handle the received request once the agent best equipped to handle the request becomes available ... after determining the best equipped agent, keeping the request within a task wait queue database until the best equipped agent is available. Wolf teaches routing the received request to an agent best equipped to handle the received request once the agent best equipped to handle the request becomes available ... after determining the best equipped agent, keeping the request within a task wait queue database until the best equipped agent is available (paragraph [0029]: each customer profile may track the history of interactions that the system 110 had with the customer, for example, the customer's previous requests for service and agents whom the customer previously spoke to; paragraph [0044]: . The processor 170 may identify an agent with a skill set suitable to address the customer's cause for the request. The processor 170 may route the customer's request to the identified agent. If the identified agent is busy, the processor 170 may remove the customer from the original queue, and add the customer to a queue specifically associated with the identified agent; paragraph [0046]: Instead of removing the The processor 110 may determine an agent suitable to address the customer's request by taking into consideration of the customer profile, the customer's cause for the request, the skill set and experience level of the agents, and availability of the agents. The processor 170 may reward customers who respond to the questions by providing monetary or other prizes to the customers, as these customers may eliminate or reduce agent's response time. The processor may remove the customer from the queue where the customer is originally placed. The processor may provide a routing instruction to the switching component 160 to route the customer's request to the determined agent. If the agent is not immediately available, the processor may add the customer to a queue specifically associated with the agent; paragraph [0060]: the processor may place the customer in a call queue ... If the customer does not terminate the call, at 314, the system may keep the customer in the queue until an agent becomes available). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Feast by determining an agent suitable to address the customer's request by taking into consideration of the customer profile such as history of interactions and the skill set and experience level of the agents, adding the customer to a queue specifically associated with the agent, and keeping the customer until the agent becomes available of Wolf. The motivation would have been to at minimize the caller's interaction with the IVR, and determine the caller's cause for request for service as 
Regarding claim 8 referring to claim 1, Feast discloses An apparatus, comprising: one or more processors; and memory comprising a set of instructions, wherein the set of instructions are configured to cause the one or more processors to execute ... (paragraph [0008]: When the presently claimed invention is implemented as a non-transitory computer readable storage medium, a processor executing instructions out of a memory may also receive requests from computing devices via a first type of communication channel, receive information included in communications with the requestor computing device, calculate a score, identify that score met a threshold associated with exhaustion threshold, and initiate a corrective action after identifying that the score met the exhaustion threshold).

Regarding claims 2, 9, Feast discloses 
further comprising: extracting, from the request, one or more attributes (paragraph [0074]: When determination step 230 identifies that the communication request has been received from a known requestor, program flow may move to step 240 where information related to that known requestor may be forwarded to an AI system consistent with the present disclosure; paragraph [0075]: Determination step 250 may then identify any goals that may be associated with or included in the communication request ... When determination step 250 identified one or more goals associated with the communication request, program flow may move to step 260, where goal information may be passed to an AI system consistent with the present disclosure; , wherein the one or more attributes comprises one or more agent skills required to process the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request ... skills-based routing may include routing the communication to a live agent with a highest skill level).

Regarding claims 3, 10, Feast discloses 
wherein the one or more agent skills (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request ... skills-based routing may include routing the communication to a live agent with a highest skill level) are defined by a set of static rules or extracted from text content of the request (paragraph [0074]: When determination step 230 identifies that the communication request has 

Regarding claims 4, 11, Feast discloses 
further comprising: storing the request and the one or more extracted attributes associated with the request in a queue (paragraph [0140]: The blockchain databases may include customer or requestor perks information, such as, awards, cash or discounts on company's products and/or services, third party vendor products and/or 

Regarding claims 5, 12, Feast discloses 
further comprising: analyzing the one or more stored extracted attributes associated with the request in order to assign the request to the agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request).

Regarding claims 6, 13, Feast discloses 
further comprising: calculating a resolution time of an ongoing request (paragraph [0085]: An emotional exhaustion metric associated with agents and/or requestors can be used as a data input for decision logic used in one or more routing engines at a call center (e.g. at an Automated Call Distributors); paragraph [0087]: Emotional exhaustion metrics may also be used to forecast future performance of the contact center operation performance metrics, including but not limited to ... an average handle time (AHT) ... In an instance where an average handling time of 10-20 minutes per communication request is common and this average handle time threshold is exceeded, then the emotional exhaustion metric may be computed to determine whether stress or emotional exhaustion is affecting the word of an agent)) to predict availability of the agent best equipped to handle the request (paragraph [0041]: a based on the resolution time (paragraph [0087]: Emotional exhaustion metrics may also be used to forecast future performance of the contact center operation performance metrics, including but not limited to ... an average handle time (AHT) ... In an instance where an average handling time of 10-20 minutes per communication request is common and this average handle time threshold is exceeded, then the emotional exhaustion metric may be computed to determine whether stress or emotional exhaustion is affecting the word of an agent).

Regarding claims 7, 14, Feast discloses 
wherein the calculating of the resolution time further comprises analyzing historical data of previously resolved requests and an agent completion time (paragraph [0085]: An emotional exhaustion metric associated with agents and/or requestors can be used as a data input for decision logic used in one or more routing engines at a call center (e.g. at an Automated Call Distributors); paragraph [0087]: Emotional exhaustion metrics may also be used to forecast future performance of the contact center operation performance metrics, including but not limited to customer satisfaction (CSAT) score, a customer and or agent churn/turnover rate, first call  of the agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request; paragraph [0085]: An emotional exhaustion metric associated with agents and/or requestors can be used as a data input for decision logic used in one or more routing engines at a call center (e.g. at an Automated Call Distributors).

Regarding claim 15, Feast discloses 
A load balancing system, comprising:
a load balancing server (FIG. 1 includes a contact center digital data processing system 100) interfaced with a user device (paragraph [0039]: a requestor (e.g., a customer, prospective customer, member etc.) 180 may send a communication request to the contact center over a network through a channel (e.g., voice, fax, SMS, web etc.) 190 using a communication device), configured to receive a request from the user device (paragraph [0040]: Incoming communication requests from requestors 180 may be received at contact center 100 may be routed by a routing engine 160 after being received by intake processing system (IPS) 140) via one of a plurality of communication channels (paragraph [0030]: While customer support has traditionally been provided widely via telephone calls, there is a growing demand for servicing customer or user requests using all types of available media, including telephone calls, instant messages of various sorts (text messages, short message service (SMS) , wherein
the load balancing server comprises
an enricher service module configured to extract raw data from the request (paragraph [0042]: Once a communication request is forwarded to AIS 150 via the IPS 140, the requestor's historical data may be historical data of available agents; paragraph [0046]: An embodiment of the invention may be directed to improving communication routing and performance in contact centers by interfacing or otherwise communicatively coupling an Augmented Intelligence System 150 (AIS) with the IPS 140 ... AIS 150 may include one or more data analytics engines that process or otherwise utilize transmitted information along with other historical and/or streaming data to compute emotional exhaustion) to help identify one or more agents best equipped to handle the request (paragraph [0046]: AIS 150 may include one or more data analytics engines that process or otherwise utilize transmitted information along with other historical and/or streaming data to compute emotional exhaustion metrics for the requestor and/or the one or more human agents in the contact center. Those metrics may then transmitted by the AIS 150 to the routing engine 160 which may use these metrics as data inputs for making routing decisions. Such decisions may be made by logic that optimally matches the requestor's communication request with one of the human agents 110, self-service capability 120, or automated response technologies 130); and 
a task assigner module is configured to assign the request to an agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify 
Feast does not teach a routing engine configured route the assigned request to the agent best equipped to handle the received request once the agent best equipped to handle the request becomes available, wherein the routing engine is configured to keep the request within a task wait queue database until the best equipped agent is available. Wolf teaches a routing engine configured route the assigned request to the agent best equipped to handle the received request once the agent best equipped to handle the request becomes available, wherein the routing engine is configured to keep the request within a task wait queue database until the best equipped agent is available (paragraph [0029]: each customer profile may track the history of interactions that the system 110 had with the customer, for example, the customer's previous requests for service and agents whom the customer previously spoke to; paragraph [0044]: . The processor 170 may identify an agent with a skill set suitable to address the customer's cause for the request. The processor 170 may route the customer's request to the identified agent. If the identified agent is busy, the processor 170 may remove the customer from the original queue, and add the customer to a queue specifically associated with the identified agent; paragraph [0046]: Instead of removing the customer from the original queue, the processor 170 may escalate the customer's position in the original queue and direct the customer to the identified agent as soon as that agent becomes available; paragraph [0057]:The processor 110 may determine an agent suitable to address the customer's request by taking into consideration of the customer profile, the customer's cause for the request, the skill set and experience level of the agents, and availability of the agents. The processor 170 may reward customers who respond to the questions by providing monetary or other prizes to the customers, as these customers may eliminate or reduce agent's response time. The processor may remove the customer from the queue where the customer is originally placed. The processor may provide a routing instruction to the switching component 160 to route the customer's request to the determined agent. If the agent is not immediately available, the processor may add the customer to a queue specifically associated with the agent; paragraph [0060]: the processor may place the customer in a call queue ... If the customer does not terminate the call, at 314, the system may keep the customer in the queue until an agent becomes available). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Feast by determining an agent suitable to address the customer's request by taking into consideration of the customer profile such as history of interactions and the skill set and experience level of the agents, adding the customer to a queue specifically associated with the agent, and keeping the customer until the agent becomes available of Wolf. The motivation would have been to at minimize the caller's interaction with the IVR, and determine the caller's cause for request for service as quickly as possible so as to direct the caller to a suitable live agent with reduced wait time efficiency (Wolf paragraph [0004]).


Regarding claim 16, Feast discloses 
wherein the plurality of communication channels comprises a chat channel, an email channel, a phone channel, a social networking channel, and a messaging channel (Fig. 1 190; paragraph [0030]: While customer support has traditionally been provided widely via telephone calls, there is a growing demand for servicing customer or user requests using all types of available media, including telephone calls, instant messages of various sorts (text messages, short message service (SMS) messages, `chat` messages), audio/visual communication media, web interface communication media, social media communications, exchanging of avatars and emoticons, and electronic mail (email)).

Regarding claim 17, Feast discloses 
wherein the raw data comprises of subject, description, email address, a set of additional properties for a support ticket, a message sent by the user device for social media/chat/messaging requests (paragraph [0044]: a requestor may initiate a communication request with an organization through the web channel over the Internet 170 by accessing the organization's website on their computer and initiating a chat session with a chat bot or another automated chat assistant. In this scenario, the intake processing system 140 may include a web server that hosts an organizational website along with operating one or more other technologies for chat, text analytics and search capabilities. Also, such a web server may be communicatively coupled to a CRM database or other data store that stores customer data, customer prospects, or other individuals who may have previously interacted with the organizational website. Based on the user's initial selection of chat bot as the preferred , a phone number and IVR options selected for a phone call, or any combination thereof.

Regarding claim 18, Feast discloses 
wherein the enricher service module is further configured to identify the one or more agents best equipped to handle the request based on one or more skills required for handling the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request ... skills-based routing may include routing the communication to a live agent with a highest skill level) and one or more agents who have previously handled one or more requests from the user device (paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor).

Regarding claim 19, Feast discloses 
wherein the server further comprises
a queue (paragraph [0042]: Once a communication request is forwarded to AIS 150 via the IPS 140, the requestor's historical data may be historical data of available agents; paragraph [0046]: An embodiment of the invention may be directed to improving communication routing and performance in contact centers by interfacing or otherwise communicatively coupling an Augmented Intelligence System 150 (AIS) with the IPS 140; paragraph [0140]: queue of pending requests); paragraph [0089]: a queue that stores customer request information; The queue inherently can exist between the IPS and AIS after processing the request by the IPS for the communication) interfaced between the enricher service module (Fig. 140 intake processing) and a routing engine (Fig. 1 150 augmented intelligence system), wherein the queue is configured to store the request (paragraph [0140]: queue of pending requests); paragraph [0089]: a queue that stores customer request information) and the raw data extracted from the request (paragraph [0044]: the intake processing system 140 may include a web server that hosts an organizational website along with operating one or more other technologies for chat, text analytics and search capabilities; paragraph [0045]: written communication requests sent through, SMS, email and/or fax may involve the use of SMS applications/gateways, email and/or fax servers, respectively, that may also deploy or operate with natural language processing (NLP) and/or natural language understanding (NLU) technologies to parse and/or analyze the written text and identify the requestor and/or goals associated with the request; paragraph [0072]: The IPS 140 may detect the language and send an alert to the AIS 150 to use the correct emotional exhaustion model when creating outputs for the event); 
wherein the server comprises
a recommendation module (paragraph [0041]: The routing engine 160 may make communication routing decisions based on decision logic that that makes decisions based on one or more metrics, pieces of information, or goals associated with particular communication requests) interfaced between the routing engine (Fig. 1 150 augmented intelligence system) and a task assigner module (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request),
wherein the recommendation module is configured to assign or recommend which agent from the one or more identified agents should be assigned the request (paragraph [0042]: routing engine 160 may recommend agents 110 which have previously taken a call from a particular requestor).

Regarding claim 20, Feast discloses 
wherein the routing engine comprises a core artificial intelligence algorithm (Fig. 1 Augmented Intelligence System 150; paragraph [0123]: The steps of FIG. 6 may be initiated by an augmented/artificial intelligent (AI) system consistent the present disclosure) and is connected to one or more input signals from one or more datastores, wherein the one or more datastores (paragraph [0080]: FIG. 3 includes an AI system 300 communicatively coupled to data streams 310, data store 330, and historical data archive 320; paragraph [0140]: blockchain databases) comprises a datastore for business goals (paragraph [0041]: business rules routing may include routing communications from premium customers to a live agent with a highest level of skill; paragraph [0140]: The blockchain databases may include customer or requestor perks information, such as, awards, cash or discounts on company's products and/or services, third party vendor products and/or services, move up higher in a priority of queue of pending requests, or request to be routed to a live agent immediately), a datastore for agent attributes, a datastore for channel attributes, a datastore for historical task/request data (paragraph [0080]: historical data archive 320), a datastore for agent load, and a datastore for agent availability (paragraph [0104]: These models may utilize one or more data inputs for used to calculate a level of emotional exhaustion and they may include factors that relate to: historical data, achieved data, agent availability, agent utilization, amount of user time off between calls, a number of interaction, types of interactions, context, complexity, interaction outcome or resolution, hours logged, a number of words communicated (spoken, heard, or written) during interactions; web click-stream information, behavioral signal history (from past audio interactions), and/or human resource data (e.g., agent profile, skill level, gender, language, accent, job policies, training/coaching, incentive or reward structure, goals, performance metrics))
wherein the routing engine is configured to continuously prioritize the request and one or more additional requests within the queue (paragraph [0140]: The blockchain databases may include customer or requestor perks information, such as, awards, cash or discounts on company's products and/or services, third party vendor products and/or services, move up higher in a priority of queue of pending requests, or request to be routed to a live agent immediately) until the request is assigned to the agent best equipped to handle the request (paragraph [0041]: a routing engine 160 can identify and connect a user to an appropriate agent using one or more techniques, that may directly route message to resources (e.g. artificial intelligence or human) that is best suited to address a particular communication request),
wherein the routing engine compares data received via the one or more input signals (paragraph [0082]: An AIS 300 may receive and/or receive streaming data 310) with the extracted raw data from the request (paragraph [0074]: When determination step 230 identifies that the communication request has been received from a known requestor, program flow may move to step 240 where information related to that known requestor may be forwarded to an AI system consistent with the present disclosure; paragraph [0075]: Determination step 250 may then identify any goals that may be associated with or included in the communication request ... When determination step 250 identified one or more goals associated with the communication request, program flow may move to step 260, where goal information may be passed to an AI system consistent with the present disclosure; paragraph [0123]: AI system 300 of FIG. 3 may cause a processor to execute instructions out of a memory to perform the steps illustrated in FIG. 6. In step 605 of FIG. 6 a processor executing instructions out of a memory may search data stored in a learning database when a first set of data is retrieved. This first set of data may be data associated with a first agent that works at a call center and may include the name or age of the first agent, emotional data, behavior data, skill level information, speech frequency data, or other data related to the first  to identify the one or more agents best equipped to handle the request (paragraph [0042]: routing engine 160 may receive information from the AIS 150 that can be used to route a communication request from the requestor 180 based upon historical and/or real-time emotional exhaustion metrics ... After a particular agent is selected, the communication request may then be transferred to the selected agent).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        3/24/2022